Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 11-20 & 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Laycock (US 2012/0227153) in view of Curtis (US 2013/0212788) in further view of Yagerman (US 2016/0374407).
Regarding Claim 1, Laycock discloses a firefighter protective coat (102, Figure 1) comprising: an inner liner (108B); an outer shell (108A), the outer shell extending over at least a portion of the inner liner (Figure 1, 2A & 2B); at least one exterior pocket (110, Figures 1-2), each of the at least one exterior pocket being in a waist portion of the coat (waist portion, see annotated Figure 1 below), the at least one exterior pocket having an inside portion (Figures 1 & 2) and an opening (116/224) in the waist portion of the coat (Figures 1 & 2); a linking element (120) having a proximal end (120A) and a distal end (120B), the proximal end of the linking element being affixed in the waist portion of the coat to the inside portion of the at least one exterior pocket (Figures 1-2); and a carrying element (118) affixed to the distal end of the linking element, the carrying element being sized to fit within the inside portion of the exterior pocket (Figures 1-2) and extractable therefrom to hang outside the at least one exterior pocket (Para. 26) and at least partially below a bottom edge of the coat (Figure 2A). If there is any doubt Laycock does not disclose an inner liner; an outer shell made of a flame-resistant material. Curtis discloses a firefighter protective coat (Figures 1A & 1B) comprising an inner liner (30); an outer shell (26) made of a flame-resistant material (Para. 23). It would have been obvious to one of ordinary 
Regarding Claim 2, the combination of Laycock, Curtis and Yagerman disclose the carrying element is made of a material selected from the group 
Regarding Claim 11, the combination of Laycock, Curtis and Yagerman do not specifically disclose the linking element is made from a flame-resistant material.  However, Curtis disclose the use of flame-resistant material. It would have been obvious to one of ordinary skill in the art to modify the linking element of Laycock to have flame-resistant material in order to protect the linking element from wildfires. Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the linking element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using flame-resistant material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 12, the combination of Laycock, Curtis and Yagerman do not specifically disclose wherein the carrying element is made from a flame-resistant material.  However, Curtis disclose the use of flame-resistant material. It would have been obvious to one of ordinary skill in the art to modify the carrying element of Laycock to have flame-resistant material in order to protect the carrying element from wildfires. Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the carrying element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using flame-resistant material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 13, the combination of Laycock, Curtis and Yagerman disclose the carrying element is a glove strap (Laycock, Figures 1 & 2A).  
Regarding Claim 17, the combination of Laycock, Curtis and Yagerman disclose the linking element is a strap (Laycock, 120, Para. 23).  
Regarding Claim 18, the combination of Laycock, Curtis and Yagerman disclose the linking element comprises a combined hook and loop fastener near the distal end and engage able with the carrying element (Laycock, Para. 23).  
Regarding Claim 19, the combination of Laycock, Curtis and Yagerman disclose a releasable fastener connecting the linking element to the inside portion of the at least one exterior pocket (Laycock, Para. 23 & 32-34), wherein the releasable fastener releases the linking element and the carrying element from the coat up an application of a predetermined amount of pull force (Laycock, Para. 23 & 32-34, “adhesive, snaps, buttons, Velcro®” all require an amount of a pull force).  
Regarding Claim 20, Laycock does not disclose the coat and the carrying element are made from materials meeting the performance requirements of The National Fire Protection Association standard NFPA 1971. However, Curtis discloses a modular system of a coat (10, Figure 1) with carrying elements (120 & 140) which are made from materials meeting the performance requirements of The National Fire Protection Association standard NFPA 1971 (Para. 4 & 18). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the coat of Laycock to meet the performance requirements of The National Fire Protection Association standard NFPA 1971, as taught by Curtis, in order to provide a coat which is can be used near or during fire so as to protect a user.
Regarding Claim 23, the combination of Laycock, Curtis and Yagerman disclose the linking element is adjustable in length between a first fixed length and a second fixed length (Laycock, Para. 23 & 32-34, “retractable dial”).
Regarding Claims 24 & 25, the combination of Laycock, Curtis and Yagerman do not specifically disclose the first fixed length is up to 6 inches and the second fixed length is at least 16 inches. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of lenght for the first and second fixed length in order to achieve an optimal configuration for the purpose of removing and retracting a carrying element in a pocket, since discovering the optimum or workable ranges of the length involves only routine skill in the art.



    PNG
    media_image1.png
    380
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    618
    537
    media_image2.png
    Greyscale

Claims 14-16, 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Laycock (US 2012/0227153) in view of Curtis (US 2013/0212788), Yagerman (US 2016/0374407) in further view of Murphy (USPN 5,421,032).


Regarding Claim 14, the combination of Laycock, Curtis and Yagerman do not specifically disclose the carrying element is a pouch sized to contain and enclose personal protective equipment (PPE). However, Murphy discloses a pouch carrying element (60) sized to contain and enclose personal protective equipement (Col. 2, lines 57-59) contained in a pocket by a tether (Col. 2, lines 48-64). It would have been obvious to one of ordinary skill in the art to modify the carrying element to be a pouch, as taught by Murphy, in order to be able to hold and store small personal items, like identification.
Regarding Claim 15, the combination of Laycock, Curtis, Yagerman and Murphy disclose the pouch is made of a mesh fabric or an outer shell material (Murphy, Col. 2, lines 49-50).  
Regarding Claim 16, the combination of Laycock, Curtis, Yagerman and Murphy disclose a pouch comprises at least one opening (Murphy, 62).  
Regarding Claim 21, the combination of Laycock, Curtis, Yagerman and Murphy do not specifically disclose the carrying element is made of mesh material to allow wet PPE contained in the pouch to dry. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the carrying element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using mesh would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 21, the combination of Laycock, Curtis, Yagerman and Murphy disclose the carrying element has an opening that is closeable with a closure assembly selected from the group comprising hook and loop closures, snap closures, zipper closures, and drawstring closures (Murphy, Col. 2, lines 48-59, “seal”).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732